Title: General Orders, 30 June 1781
From: Washington, George
To: 


                        
                             Saturday June 30th 1781
                            Parole Gilford
                            Countersigns Hallifax
                            Ilford.
                        
                        For the Day Tomorrow
                        Major General Parsons
                        Lieutenant Colonel Sherman
                        Major Oliver
                        Inspector 2d Massachusetts brigade
                        The General expects the pleasure of forming a junction with the French Army in the course of two days and as
                            it is his Wish to have the American Line as full and as respectable as it is in the power of our number to make it, he
                            desires that no officer will be absent from Camp except those who are upon Detachment or other unavoidable public duty and
                            directs moreover that the commanding officers of Corps will make a point of it to have all their men in the line who are
                            not absent in consequence of General orders or upon such other public duty as cannot be dispensed with.
                        The General flatters himself that it is unnecessary to exhort the officers to be careful in seeing that the
                            men with their Arms accoutrements and ammunition are in good order—But when so happy an occasion presents itself to call
                            forth the ambition of the officer and the pride of the soldier he hopes a bare hint will be sufficient.
                        Major Platt having resigned the office of Deputy Quarter master to the Main Army Lieutenant Colonel Dearborn
                            is appointed in his room and is to be respected accordingly.
                        The Detachment under Major Porter to be relieved—As these Men will be employed on the Lines it is requested
                            the Detachment may be composed of men who are the most capable of active service.
                        An orderly serjeant from each Division to be sent to the Adjutant General’s Quarters daily.
                        After Orders
                        The French Army does not come to this ground and as the General is desirous of showing all the Respect in his
                            power to those Generous Allies who are hastening with the Zeal of Friends and the ardor of Soldiers to share with us the
                            fatigues and dangers of the Campaign, He purposes to receive them at some other convenient place and for this purpose will
                            march the whole Line of the American Army now at this encampment at three o’ clock on Monday morning next.
                        The Rout, the Disposition and Order of March will be given to Major General Lord Stirling and as it is
                            possible the march of the French Troops may be impeded by unavoidable accidents the General Desires that Officers and Men
                            will take with them their Blankets and a spare shirt and a sufficiency of Provisions ready cooked to last ’till thursday
                            inclusive especially of Bread.
                        The Picquets Camp Guards Officers Guards and every man that is able to march will appear in the line except a
                            few of the most indifferent who may be left to take care of the baggage of each Brigade which ought to be drawn into as
                            narrow a Compass as may be, that the least possible number may suffice to Guard it.
                    